Citation Nr: 1120856	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, status post anterior cervical discetomy and fusion.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status post lumbar fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1964 to December 1968, from October 2001 to October 2003, and from October 2003 to April 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

In April  2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  In April 2011, the Board received written notification from the appellant of his desire to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, status post anterior cervical discetomy and fusion is dismissed. 

The appeal for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status post lumbar fusion is dismissed. 



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


